DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chabin et al. (US 2020/0160515), Boddington et al. (US 20210015560) and Lindsey et al. (“Deep neural network improves fracture detection by clinicians”).
Regarding claim 1, Chabin et al. discloses a system, comprising: 
a memory that stores computer executable components (“The memory 106 may also store a computer program executable by the processor 102, to implement the agent 108 described above with reference to FIG. 1 and to perform the methods described herein such as, for example, the method described below with reference to FIG. 2” at paragraph 0042, line 1); and 
a processor that executes computer executable components stored in the memory (“For example, the processor 102 may retrieve the agent 108 from the memory 106, apply inputs such as weightings to the agent 108, and obtain outputs from the agent 108” at paragraph 0042, line 5), wherein the computer executable components comprise: 
a vertebrae segmentation component that employs a first convolutional neural network associated with vertebrae segmentation to generate learned vertebrae segmentation data regarding a spine anatomical region related to a computed tomography image (“In some embodiments, the spine segmentation component 308 may use a trained deep image-to-image (DI2I) network to perform the segmentation. The DI2I network is a multilayer convolutional neural network ( CNN) trained to perform vertebral body segmentation of a region of interest of a 3D medical image” at paragraph 0061, line 1; “Each training image is a 3D medical image. In some embodiments, the 
a fracture segmentation component associated with fracture segmentation to generate, based on the learned vertebrae segmentation data, learned fracture segmentation data regarding the spine anatomical region (“The fracture assessment component 312 may then determine a degree of deformity based on the estimated loss of height and/or the comparison between adjacent vertebral bones” at paragraph 0069, line 1); and 
a medical diagnosis component that detects presence or absence of a medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“based on the determined degree of deformity, determine a fracture classification” at paragraph 0069, line 4).
Chabin et al. does not explicitly disclose that the fracture segmentation component employs a second convolutional neural network.
Boddington et al. teaches a system in the same field of endeavor of fracture detection, comprising:
a memory that stores computer executable components (“In one exemplary implementation, the subject matter described herein can be implemented using a computer readable medium having stored thereon computer executable instructions” at paragraph 0077, line 5); and 
a processor that executes computer executable components stored in the memory (“the subject matter described herein can be implemented in software executed 
a fracture segmentation component that employs a second convolutional neural network associated with fracture segmentation to generate, based on the learned vertebrae segmentation data, learned fracture segmentation data regarding the spine anatomical region (“More specifically, the CNN model is trained on datasets which include images with one or more fractures and other images without fractures. Then, the CNN model determines whether there is a fracture or not)” at paragraph 0138, line 1; “Now referring to FIGS. 12 A-B, a fracture identification and reduction module 16 with access to an AO/OTA Classification Dataset interprets the image and makes a classification of the bone, bone section, type and group of the fracture” at paragraph 0136, line 1; it is noted that the AO/OTA Classification handbook includes spinal fracture information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a CNN as taught by Boddington et al. as the fracture segmentation component in Chabin et al. as a specific way to localize the fracture location for further evaluation (see Boddington et al. at paragraph 0138).

The Chabin et al. and Boddington et al. combination does not explicitly disclose that the second convolutional neural network comprises an adapted U-net model.
Lindsey et al. teaches a system in the same field of endeavor of fracture detection, comprising:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the u-net architecture as taught by Lindsey et al. for the CNN of the Chabin et al. and Boddington et al. combination to “disentangle the model’s diagnostic decision-making capabilities (i.e., how often the model will make the correct diagnostic recommendation) and its localization ability (i.e., how precisely it can identify the location and extent of a fracture)” (Lindsey et al. at page 3, left column, line 4).
Regarding claim 2, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the medical diagnosis component determines a probability of the presence of the medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“The DI2I network generates a probability map mapping, for each voxel, the probability of that voxel being part of either, the central vertebral body, the top vertebral bodies, the bottom vertebral bodies or outside a vertebral body” Chabin et al. at paragraph 0061, 
Regarding claim 3, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the medical diagnosis component determines a localization of the medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“Then, the CNN model determines whether there is a fracture or not and also localizes the region of interest which contains the identified fracture and/or the abnormality” Boddington et al. at paragraph 0138, line 3).
Regarding claim 4, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the medical diagnosis component employs a convolutional neural network associated with fracture classification to detect the presence or the absence of the medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“for example, the fracture assessment component 312 may assign a grade for severity and deformity according to the standards prescribed by the Genant” Chabin et al. at paragraph 0069, line 6; “Now referring to FIGS. 12 A-B, a fracture identification and reduction module 16 with access to an AO/OTA Classification Dataset interprets the image and makes a classification of the bone, bone section, type and group of the fracture. As shown in FIG. 12 A as a graphical user interface, the user then can accept the classification. In an exemplary embodiment, in the event that the procedure involves a fracture of the bone, the affected side image is analyzed for a fracture and the type of 
The Chabin et al., Boddington et al. and Lindsey et al. combination does not explicitly disclose that the convolutional neural network is a separate convolutional neural network.
However, Boddington et al. states that multiple CNNs may be utilized depending on the specific task that is to be accomplished (“AI engine include multiple CNNs based classifiers which can be selected using the specific dataset (one or more dataset, most importantly uncorrelated data that make the CNN learn new relevant features) from Data Layer for solving a well-defined task” at paragraph 0106, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an additional CNN module for the fracture classification to be able to distinguish between the different types of fractures that may occur in the images.
Regarding claim 5, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the fracture segmentation component employs the second convolutional neural network associated with the fracture segmentation to generate a pixelwise label for one or more segmentations included in the learned vertebrae segmentation data (“the input image is processed by a CNN model (representative architecture is illustrated in FIG. 3A, which includes various conventional and max-pooling layers, in order to produce feature maps. At the last layer, the network is modified to target a candidate ` fracture region of interest` on the image based upon feature map information giving the location and size of the region of interest. Candidate 
Regarding claim 6, the Chabin et al., Boddington et al. and Lindsey et al.combination discloses a system wherein the fracture segmentation component employs the second convolutional neural network associated with the fracture segmentation to generate a first classification for a first pixel included in the learned vertebrae segmentation data and a second classification for a second pixel included in the learned vertebrae segmentation data (the image data is classified as fracture data or not fracture data, so any image data identified as fracture data will therefore have a classification as fracture and any image data not identified as fracture data will have a classification as non-fracture).
Regarding claim 7, the Chabin et al., Boddington et al. and Lindsey et al.combination discloses a system further comprising: 
a display component that generates display data associated with the presence or the absence of the medical fracture condition in a human-interpretable format (“The output from the fracture assessment component 312 is processed by a result rendering component 314, which processes the output into one or more data formats suitable for storage and/or presentation to a user” Chabin et al. at paragraph 0070, line 1; “Candidate regions, including all fracture location and suspected abnormality detections, marked by the CNN model are then shown” Boddington et al. at paragraph 0138, last sentence).
claim 8, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the display component generates a multi-dimensional visualization associated with the presence or the absence of the medical fracture condition (“For example, the result rendering component 314 may prepopulate a report with findings based on the output from the fracture assessment component 312 for display on the display 110. In some embodiments, the result rendering component 314 may be arranged to overlay the results from the fracture assessment component 312 on the medical image represented by the image data 302 (such as a CT scan) and for presentation on the PACS workstation 316” Chabin et al. at paragraph 0070, line 13).
Regarding claim 9, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a system wherein the vertebrae segmentation component receives the CT image from a CT scanner device (“The image processing may be performed on any image data but in certain examples may be performed on medical image data representing a medical image. For example, the image may be acquired by a medical imaging device selected from the group consisting of an X-ray fluoroscopy device, a computed tomography device” Chabin et al. at paragraph 0031, line 1; “The imaging system 110 receives subject image data such as images 120 (radiographic, ultrasound, CT, MRI, 3D, terahertz) of a subject's anatomy” Boddington et al. at paragraph 0071, line 3).
Regarding claim 10, Chabin et al. discloses a method, comprising: 
employing, by a system comprising a processor (“For example, the processor 102 may retrieve the agent 108 from the memory 106, apply inputs such as weightings 
employing, by the system, a network associated with fracture segmentation to generate, based on the learned vertebrae segmentation data, learned fracture segmentation data regarding the spine anatomical region (“The fracture assessment component 312 may then determine a degree of deformity based on the estimated loss of height and/or the comparison between adjacent vertebral bones” at paragraph 0069, line 1); and 
detecting, by the system, presence or absence of a medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“based on the determined degree of deformity, determine a fracture classification” at paragraph 0069, line 4).
Chabin et al. does not explicitly disclose that the fracture segmentation component employs a second convolutional neural network.

employing, by the system, a second convolutional neural network associated with fracture segmentation to generate, based on the learned vertebrae segmentation data, learned fracture segmentation data regarding the spine anatomical region (“More specifically, the CNN model is trained on datasets which include images with one or more fractures and other images without fractures. Then, the CNN model determines whether there is a fracture or not)” at paragraph 0138, line 1; “Now referring to FIGS. 12 A-B, a fracture identification and reduction module 16 with access to an AO/OTA Classification Dataset interprets the image and makes a classification of the bone, bone section, type and group of the fracture” at paragraph 0136, line 1; it is noted that the AO/OTA Classification handbook includes spinal fracture information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a CNN as taught by Boddington et al. as the fracture segmentation component in Chabin et al. as a specific way to localize the fracture location for further evaluation (see Boddington et al. at paragraph 0138).

The Chabin et al. and Boddington et al. combination does not explicitly disclose that the second convolutional neural network comprises an adapted U-net model.
Lindsey et al. teaches a method in the same field of endeavor of fracture detection, comprising:
employing, by the system, a second convolutional neural network associated with fracture segmentation to generate, based on the learned segmentation data, learned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the u-net architecture as taught by Lindsey et al. for the CNN of the Chabin et al. and Boddington et al. combination to “disentangle the model’s diagnostic decision-making capabilities (i.e., how often the model will make the correct diagnostic recommendation) and its localization ability (i.e., how precisely it can identify the location and extent of a fracture)” (Lindsey et al. at page 3, left column, line 4).
Regarding claim 11, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method further comprising: 
determining, by the system, a localization of the medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“Then, the CNN model determines whether there is a fracture or not and also localizes the region of interest which contains the identified fracture and/or the abnormality” Boddington et al. at paragraph 0138, line 3).
Regarding claim 12, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method wherein the detecting comprises employing a 
The Chabin et al., Boddington et al. and Lindsey et al. combination does not explicitly disclose that the convolutional neural network is a separate convolutional neural network.
However, Boddington et al. states that multiple CNNs may be utilized depending on the specific task that is to be accomplished (“AI engine include multiple CNNs based classifiers which can be selected using the specific dataset (one or more dataset, most importantly uncorrelated data that make the CNN learn new relevant features) from Data Layer for solving a well-defined task” at paragraph 0106, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an additional CNN module for the fracture 
Regarding claim 13, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method wherein the employing the second convolutional neural network comprises generating a pixelwise label for one or more segmentations included in the learned vertebrae segmentation data (“the input image is processed by a CNN model (representative architecture is illustrated in FIG. 3A, which includes various conventional and max-pooling layers, in order to produce feature maps. At the last layer, the network is modified to target a candidate ` fracture region of interest` on the image based upon feature map information giving the location and size of the region of interest. Candidate regions, including all fracture location and suspected abnormality detections, marked by the CNN model are then shown” Boddington et al. at paragraph 0138, line 10; furthermore it is noted that operations performed on voxel information as simplified to a pixel operation when 2D images/projections are used).
Regarding claim 14, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method wherein the employing the second convolutional neural network comprises generating a first classification for a first pixel included in the learned vertebrae segmentation data and generating a second classification for a second pixel included in the learned vertebrae segmentation data (the image data is classified as fracture data or not fracture data, so any image data identified as fracture data will therefore have a classification as fracture and any image data not identified as fracture data will have a classification as non-fracture).
claim 15, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method further comprising: 
generating, by the system, display data associated with the presence or the absence of the medical fracture condition in a human-interpretable format (“The output from the fracture assessment component 312 is processed by a result rendering component 314, which processes the output into one or more data formats suitable for storage and/or presentation to a user” Chabin et al. at paragraph 0070, line 1; “Candidate regions, including all fracture location and suspected abnormality detections, marked by the CNN model are then shown” Boddington et al. at paragraph 0138, last sentence).
Regarding claim 16, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a method further comprising: 
generating, by the system, display data that includes a multi-dimensional visualization associated with the medical fracture condition (“For example, the result rendering component 314 may prepopulate a report with findings based on the output from the fracture assessment component 312 for display on the display 110. In some embodiments, the result rendering component 314 may be arranged to overlay the results from the fracture assessment component 312 on the medical image represented by the image data 302 (such as a CT scan) and for presentation on the PACS workstation 316” Chabin et al. at paragraph 0070, line 13).
Regarding claim 17, Chabin et al. discloses a non-transitory computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (“The memory 106 may also store a 
generating, using a first convolutional neural network associated with vertebrae segmentation, learned vertebrae segmentation data regarding a spine anatomical region related to a computed tomography (CT) image (“In some embodiments, the spine segmentation component 308 may use a trained deep image-to-image (DI2I) network to perform the segmentation. The DI2I network is a multilayer convolutional neural network ( CNN) trained to perform vertebral body segmentation of a region of interest of a 3D medical image” at paragraph 0061, line 1; “Each training image is a 3D medical image. In some embodiments, the training images may be three-dimensional computed tomography (CT) volumes” at paragraph 0064, line 1); 
generating, using a network associated with fracture segmentation, learned fracture segmentation data regarding the spine anatomical region based on the learned vertebrae segmentation data (“The fracture assessment component 312 may then determine a degree of deformity based on the estimated loss of height and/or the comparison between adjacent vertebral bones” at paragraph 0069, line 1); and 
detecting presence or absence of a medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“based on the determined degree of deformity, determine a fracture classification” at paragraph 0069, line 4).

Boddington et al. teaches a non-transitory computer readable storage device in the same field of endeavor of fracture detection, comprising:
generating, using a second convolutional neural network associated with fracture segmentation, learned fracture segmentation data regarding the spine anatomical region based on the learned vertebrae segmentation data (“More specifically, the CNN model is trained on datasets which include images with one or more fractures and other images without fractures. Then, the CNN model determines whether there is a fracture or not)” at paragraph 0138, line 1; “The subject of this invention is an artificial intelligence intraoperative surgical guidance in joint replacements, spine, trauma fracture reductions and deformity correction and implant placement/alignment” at paragraph 0001, line 1; “Now referring to FIGS. 12 A-B, a fracture identification and reduction module 16 with access to an AO/OTA Classification Dataset interprets the image and makes a classification of the bone, bone section, type and group of the fracture” at paragraph 0136, line 1; it is noted that the AO/OTA Classification handbook includes spinal fracture information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a CNN as taught by Boddington et al. as the fracture segmentation component in Chabin et al. as a specific way to localize the fracture location for further evaluation (see Boddington et al. at paragraph 0138).


Lindsey et al. teaches a method in the same field of endeavor of fracture detection, comprising:
generating, using a second convolutional neural network associated with fracture segmentation, learned fracture segmentation data regarding the anatomical region based on the learned segmentation data, wherein the second convolutional neural network comprises an adapted U-net model (“A schematic of how radiographs are processed to detect and localize fractures. An input radiograph is first preprocessed by rotating, cropping, and applying an aspect ratio preserving rescaling operation to yield a fixed resolution of 1,024 x 512. The resulting image is then fed to a DCNN. The architecture of this DCNN is an extension of the U-Net architecture” at page 3, Figure 2 description, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the u-net architecture as taught by Lindsey et al. for the CNN of the Chabin et al. and Boddington et al. combination to “disentangle the model’s diagnostic decision-making capabilities (i.e., how often the model will make the correct diagnostic recommendation) and its localization ability (i.e., how precisely it can identify the location and extent of a fracture)” (Lindsey et al. at page 3, left column, line 4).
Regarding claim 18, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a computer readable storage device wherein the operations further comprise: 

Regarding claim 19, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a computer readable storage device wherein the detecting comprises employing a convolutional neural network associated with fracture classification to detect the presence or the absence of the medical fracture condition in the CT image based on the learned vertebrae segmentation data and the learned fracture segmentation data (“for example, the fracture assessment component 312 may assign a grade for severity and deformity according to the standards prescribed by the Genant” Chabin et al. at paragraph 0069, line 6; “Now referring to FIGS. 12 A-B, a fracture identification and reduction module 16 with access to an AO/OTA Classification Dataset interprets the image and makes a classification of the bone, bone section, type and group of the fracture. As shown in FIG. 12 A as a graphical user interface, the user then can accept the classification. In an exemplary embodiment, in the event that the procedure involves a fracture of the bone, the affected side image is analyzed for a fracture and the type of fracture classified 45 according to the AO/OTA classification system” Boddington et al. at paragraph 0136, line 1).
The Chabin et al., Boddington et al. and Lindsey et al. combination does not explicitly disclose that the convolutional neural network is a separate convolutional neural network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an additional CNN module for the fracture classification to be able to distinguish between the different types of fractures that may occur in the images.
Regarding claim 20, the Chabin et al., Boddington et al. and Lindsey et al. combination discloses a computer readable storage device, wherein the operations further comprise:
generating a pixelwise label for one or more segmentations included in the learned vertebrae segmentation data (“the input image is processed by a CNN model (representative architecture is illustrated in FIG. 3A, which includes various conventional and max-pooling layers, in order to produce feature maps. At the last layer, the network is modified to target a candidate ` fracture region of interest` on the image based upon feature map information giving the location and size of the region of interest. Candidate regions, including all fracture location and suspected abnormality detections, marked by the CNN model are then shown” Boddington et al. at paragraph 0138, line 10; furthermore it is noted that operations performed on voxel information as simplified to a pixel operation when 2D images/projections are used).

Response to Arguments

Summary of Remarks (@ response page labeled 7): “As agreed during the telephonic interview, neither Chabin nor Boddington teach or suggest at least: wherein the second convolutional neural network comprises an adapted U-net model, as recited in independent claim 1 of the subject application, as amended.”

Examiner’s Response: This argument is moot in view of the newly cited Lindsey et al. reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662